—Amended order unanimously reversed on the law without costs, motion granted and complaint against defendant Advantage Federal Credit Union dismissed. Memorandum: Supreme Court erred in denying the motion of Advantage Federal Credit Union (defendant) for summary judgment dismissing the complaint against it. Defendant met its initial burden, and plaintiff failed to raise a triable issue of fact whether defendant, as plaintiff’s landlord, had actual or constructive notice of the dangerous lead paint condition for a sufficient period of time to have remedied it (see, Smith v Saget, 258 AD2d 641; Leeper v Brady & Burgess Mgt. Corp., 254 AD2d 695; Andrade v Wong, 251 AD2d 609; Lanthier v Feroleto, 237 AD2d 877). Although Monroe County Health Department records show that previous owners were cited for lead paint violations between 1980 and 1982, there is no proof that defendant was aware of those records. The Department of Health closed its file in 1982 following a final inspection and abatement of the problem. We reject plaintiff’s contention that, because those records are public, they constitute constructive notice to defendant (see, Dunn v City of New York, 205 NY 342, 353; see also, 81 NY Jur 2d, Notice and Notices, § 12, at 283). (Appeal from Amended Order of Supreme Court, Monroe County, Smith, J. — Summary Judgment.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.